UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-6024


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

STEPHEN ARTHUR ROBINETTE,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. William L. Osteen, Jr., District Judge. (1:11-cr-00400-WO-1; 1:17-cv-
01132)


Submitted: March 13, 2018                                         Decided: March 16, 2018


Before NIEMEYER, KING, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Stephen Arthur Robinette, Appellant Pro Se. Angela Hewlett Miller, Anand P.
Ramaswamy, Assistant United States Attorneys, OFFICE OF THE UNITED STATES
ATTORNEY, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Stephen Arthur Robinette seeks to appeal the magistrate judge’s report and

recommendation recommending that his 28 U.S.C. § 2255 (2012) motion be dismissed

without prejudice. This court may exercise jurisdiction only over final orders, 28 U.S.C.

§ 1291 (2012), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2012);

Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46

(1949). The order Robinette seeks to appeal is neither a final order nor an appealable

interlocutory or collateral order. See In re Bryson, 406 F.3d 284, 288 (4th Cir. 2005);

Haney v. Addison, 175 F.3d 1217, 1219 (10th Cir. 1999); Aluminum Co. of Am. v. U.S.

Envtl. Prot. Agency, 663 F.2d 499, 501-02 (4th Cir. 1981). Accordingly, we dismiss the

appeal for lack of jurisdiction. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                             DISMISSED




                                            2